COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-18-00045-CV


ELIAS RODRIGUEZ                                                     APPELLANT

                                         V.

VERA KARINA RODRIGUEZ                                                 APPELLEE
                                     ------------

          FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 360-601776-16

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “First Amended Agreed Motion

Requesting Court to Render Judgment and/or Alternatively Motion to Set Aside

Judgments and Remand to Trial Court.” It is the court’s opinion that the motion

should be granted; therefore, we set aside the trial court’s judgments without

regard to the merits and remand this case to the trial court to render judgment in



      1
       See Tex. R. App. P. 47.4.
accordance with the parties’ agreement.     See Tex. R. App. P. 42.1(a)(2)(B);

Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                 PER CURIAM

PANEL: MEIER, GABRIEL, and KERR, JJ.

DELIVERED: May 24, 2018




                                      2